Citation Nr: 1202862	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-40 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a urinary disability, to include overactive bladder and benign prostate hypertrophy (BPH) with urinary obstruction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005.

This matter comes before the Board of Veterans" Appeals (Board) on appeal from a February 2008 rating decision, issued in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied service connection for overactive bladder.

The Veteran has filed a claim for overactive bladder; however the Board has re-characterized the Veteran's claim as one for entitlement to service connection for a urinary disorder, to include overactive bladder and benign prostate hypertrophy (BPH) with urinary obstruction.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  


FINDING OF FACT

A current urinary disability, identified as overactive bladder and BPH with urinary obstruction, initially manifested during active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for urinary disorder, diagnosed as BPH with urinary obstruction, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection for urinary disorder, diagnosed as BPH with urinary obstruction, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim "); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Law

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curium) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Factual Background

The Veteran contends that his overactive bladder was incurred on active duty, in 2002.  He has linked his urinary problems to an injury he had in service, when he was kicked in the low back while practicing martial arts.  He has reported that his bladder symptoms began during service, but that he did not report it because he was concerned that he would receive a medical discharge. 

The Veteran's service treatment records reflect that he had a back injury while practicing martial arts in March 2004.   There are no service treatment records showing an overactive bladder or any urinary problems.   

An April 2006 VA medical record reflects that the Veteran's reports that he had urinary frequency and nocturia, along with incomplete emptying, and that he had started noticing these problems 4 years prior.  He was assessed as having overactive bladder symptoms and was placed on medication.  He was seen again for these symptoms in June 2006, and reported that he has stopped taking the medication as he felt that it was causing groin pain.  He was assessed as having urinary frequency.  The examiner noted that he discussed the interplay between stress and his symptoms.  

The Veteran's claim for service connection for an overactive bladder was received in May 2007.  

The Veteran was diagnosed as having BPH in October 2007.  A November 2007 VA medical record reflects that the Veteran underwent an ultrasound in September 2007 which revealed moderate post void residual and an enlarged prostate.  VA medical records show that the Veteran has continued to report urinary symptoms.  

Later in November 2007, he reported urinary problems.  VA medical records dated in June and July 2008 show that he reported bladder urgency.



Analysis

The VA outpatient treatment records document a current urinary disorder involving the bladder.  The disability has been described as BPH, urinary obstruction or an overactive bladder.

The service treatment records do not document a bladder or urinary disability, but the Veteran is competent to report his symptoms.  He has said that his decision not to report these symptoms was due to concern that he would receive a medical discharge.  This explanation seems implausible, given that the service treatment records show that he reported numerous other complaints, including chest pain, the aforementioned back injury, folliculitis, esophageal reflux, foot sprain, anxiety and an upper respiratory infection.

On the other hand, his bladder and urinary symptoms do not seem to be of a type that would have necessarily caused a lay person to seek medical treatment.  In addition, at his April 2006 VA treatment the Veteran reported that he had been having symptoms for four years, indicating that his symptoms began while he was on active duty.  This statement was made approximately a year prior to his filing a claim, lending to the credibility of his contentions.  

Resolving reasonable doubt in the Veteran's favor the Board finds that bladder or urinary symptoms were present in service.  The Veteran's reports of continuity and the fact that he was initially treated approximately a year after service support a finding that there is a nexus between the current disability and service.  There is no opinion or clinical evidence to contradict the Veteran's reports.

Based upon the evidence of record, service connection is warranted for the Veteran's overactive bladder, now diagnosed as BPH with urinary obstruction.  
As such, entitlement to service connection for an overactive bladder, diagnosed as BPH with a urinary obstruction, is warranted.



ORDER

Service connection for a urinary disorder; identified as overactive bladder, BPH with a urinary obstruction, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


